                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK


  ELIZABETH ERIN HARVEY,
                                        Plaintiff,
                                                                     DECISION AND ORDER
                             -vs-
                                                                        17-CV-6815-CJS
  COMMISSIONER OF SOCIAL SECURITY,

                                        Defendant.


                                         APPEARANCES

       For the Plaintiff:                     Timothy Hiller, Esq.
                                              Kenneth Hiller, Esq.
                                              Law Offices of Kenneth Hiller
                                              6000 North Bailey Avenue, Suite 1A
                                              Amherst, NY 14226
                                              Tel: (716) 564-3288

       For the Defendant:                     Alexander Broche, Esq.
                                              Social Security Administration
                                              Office of General Counsel
                                              26 Federal Plaza, Room 3904
                                              New York, NY 10278
                                              Tel: (212) 264-1331

                                              Kathryn L. Smith, A.U.S.A.
                                              United States Attorney’s Office
                                              100 State Street, Fifth Floor
                                              Rochester, NY 14614
                                              Tel: (585) 263-6760


                                         INTRODUCTION
       Siragusa, J. Elizabeth Erin Harvey (“Plaintiff”) brings this action pursuant to Titles II and

XII of the Social Security Act (“the Act”), seeking review of the final decision of the

Commissioner of Social Security (“the Commissioner”) denying her application for

Supplemental Security Income (“SSI”) and disability benefits. The Court has jurisdiction over

this matter pursuant to 42 U.S.C. §§ 405(g), 1383(c). Both the Commissioner and Plaintiff
have filed motions for judgment on the pleadings. Pl.’s Mot., Jun. 18, 2018, ECF No. 8;

Comm’r’s Mot., Sept. 14, 2018, ECF No. 14. For the reasons stated below, the Court grants

Plaintiff’s motion for judgment on the pleadings, ECF No. 8, and denies the Commissioner’s

cross-motion for judgment on the pleadings, ECF No. 14. The Court remands this matter to

the Commissioner for a new hearing.

                                              BACKGROUND
        Plaintiff filed her applications on March 21, 2014, for SSI and disability insurance

benefits alleging a disability beginning March 13, 2014. R.1 10.

        The Commissioner denied her claim initially on July 23, 2014, and at her request,

Plaintiff appeared before an Administrative Law Judge (“ALJ”) in Rochester, New York, on

September 20, 2016. A vocational expert also testified. Justin Goldstein, Esq., represented

Plaintiff. R. 10.

        The ALJ issued a twelve-page decision dated January 31, 2017, finding that Plaintiff

was capable of light work and was, therefore, not disabled. R. 21. The Appeals Council denied

Plaintiff’s appeal on September 20, 2017, making the ALJ’s decision the final decision of the

Commissioner. R. 1. Plaintiff filed suit on November 27, 2017, ECF No. 1, and the Court heard

oral argument on February 28, 2019.

                                         STANDARD OF REVIEW
        Title 42 U.S.C. § 405(g) grants jurisdiction to district courts to hear claims based on

the denial of Social Security benefits. Section 405(g) provides that the District Court “shall

have the power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g) (2007). The section directs that


        1   R. refers to the certified record of proceedings filed on February 5, 2018, ECF No. 8.


                                                     2
when considering such a claim, the Court must accept the findings of fact made by the

Commissioner, provided that such findings are supported by substantial evidence in the

record. Substantial evidence is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB,

305 U.S. 197, 229 (1938)); see also Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 149

(1997).

         When determining whether substantial evidence supports the Commissioner’s

findings, the Court’s task is “to examine the entire record, including contradictory evidence

and evidence from which conflicting inferences can be drawn.” Brown v. Apfel, 174 F.3d 59,

62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per

curiam)). Section 405(g) limits the scope of the Court’s review to two inquiries: determining

whether the Commissioner’s findings were supported by substantial evidence in the record

as a whole, and whether the Commissioner’s conclusions are based upon an erroneous legal

standard. Green—Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003); see also

Mongeur, 722 F.2d at 1038 (finding a reviewing court does not try a benefits case de novo ).

         Under Rule 12(c), the Court may grant judgment on the pleadings where the material

facts are undisputed and where judgment on the merits is possible merely by considering the

contents of the pleadings. Sellers v. M.C. Floor Crafters, Inc., 842 F.2d 639, 642 (2d Cir.

1988).

                                           ANALYSIS
         On August 16, 2016, John Marino, M.D., Plaintiff’s treating psychiatrist, completed a

Mental Medical Source Statement concerning Plaintiff, whom he had been treating monthly

since 2014. His detailed report concluded that she could engage in full-time competitive



                                               3
employment on a sustained basis, “provided the work place is an environment in which she

feels low stress.” R. 370. In discussing Dr. Marino’s opinion, the ALJ gave it significant weight

“based on the doctor’s treating relationship with the claimant.” Plaintiff complains that

although the ALJ gave Dr. Marino’s opinion significant weight, he failed “to explain why

material elements of that opinion have not been adopted” in the RFC assessment. Pl.’s Mem.

of Law 9, Jun. 18, 2018, ECF No. 8-1. Specifically, “the ALJ did not find that Ms. Harvey would

be off task for 15 percent of an 8-hour workday…, miss about two days of work per month…”

or discuss her inability to perform work for less than 10% of an 8-hour workday. Id. 8; R. 370

(missing about two days of work per month), 369 (off task about 15% of an 8-horu day), and

368 (carry out short and simple instructions).

       The ALJ’s RFC determination is as follows:

       [T]he claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) and 416.967(b) except that the claimant is
       occasionally able to lift and/or carry 20 pounds; frequently lift and/or carry 10
       pounds; stand and/or walk about six hours in an eight hour day; sit about six
       hours in an eight hour day; occasionally push and/or pull 20 pounds;
       occasionally climb ramps and/or stairs, balance, stoop, kneel, crouch, and
       crawl; never climb ladders ropes scaffolds; avoid concentrated exposure to
       fumes, odors, dusts, gases, poor ventilation, and other respiratory irritants;
       understand, remember, and carry out simple instructions and tasks;
       occasionally interact with co-workers and supervisors; little to no contact with
       the general public: able to work in a low stress work environment (i.e. no
       supervisory duties, no independent decision-making required, no strict
       production quotas, minimal changes in work routine and processes, etc.); and
       able to consistently maintain concentration and focus for up to two hours at a
       time.

R. 15. Dr. Marino’s statement supports the RFC assessment. However, the ALJ’s assessment

does not consider the items Plaintiff enumerated. It fails to reflect that she would be off task

15% of an 8-hour workday (1 hour and 12 minutes per day), R. 369, or that she would miss

about two days per month of work, R. 370.




                                                 4
       LCSWR2 Jeffrey S. Young (“Young”) had been treating Plaintiff off and on since January

of 2015 and on September 14, 2016, submitted a Mental Medical Source Statement. R.

372–76. In his statement, LCSWR Young indicated that when in a bipolar state or

experiencing a bipolar episode, Plaintiff was likely to miss about four days per month from

work, R. 376, that in an 8-hour work day, she would be off task about 20% (about 1½ hours)

of the day, R. 375, and that she would not be able to maintain attention for two hour segments

about 11% to 20% of an 8-hour workday, R. 374. In assessing Young’s opinion, the ALJ wrote:

“Only limited weight is given to the opinion of Mr. Young because it is not consistent with the

evidence of record. Specifically, it is not consistent with the opinion of Dr. Marino.” R. 18.

       Notwithstanding that both Dr. Marino, to whom the ALJ accredited great weight, and

Young, to whom the ALJ gave limited weight, both stated that Plaintiff would be out of work

days per month, and off task at least an hour each day, the ALJ’s decision makes no mention

of these elements of both statements. The ALJ fails to explain his rejection of those aspects

of, especially, Dr. Marino’s statement, which he evidently relied upon a great deal in forming

his RFC. The Court finds that Dr. Marino’s conclusion, that Plaintiff could sustain full time work

(although he recommended she begin with part time work and slowly move to full time), is

inconsistent with his conclusion that she would be off task 15% of the day, and miss two days

per month, two factors that her treating psychotherapist also noted, although with greater off

task and days missed numbers.




       2 See Miranda v. Colvin, No. 13-CV-03264 PKC, 2014 WL 5786944, at *3 (S.D.N.Y. Nov. 6,

2014) (“Licensed Clinical Social Worker in Psychotherapy (‘LCSWR’).”


                                                5
       It is not as if the ALJ overlooked the off task and days missed issue. When questioning

the vocational expert, the ALJ specifically asked about a limitation of missing four3 days of

work per month, R. 46, and the vocational expert noted there would be no jobs she could

perform if he added that qualifier to his hypothetical. Plaintiff’s attorney addressed the off

task issue and elicited from the vocational expert that anything more than an off task

percentage of 15% would be problematic. R. 47. However, when the attorney asked about

both being off task 15% of an 8-hour workday, and missing two days of work per month, the

expert replied, “it’s going to eliminate 90 percent of all jobs so functionally there wouldn’t be

many jobs.” R. 47. Plaintiff’s counsel also asked the effect of the RFC being reduced to

sedentary, but Plaintiff would be off task 15% of an 8-hour day, and the expert replied: “At the

sedentary [level] I mean again there will be a marginal number of jobs. 15 percent off task is

going to eliminate 80 to 90 percent. 20 percent will eliminate everything.” R. 48.

       The district court in Smith v. Bowen, 687 F. Supp. 902, 904–05 (S.D.N.Y. 1988),

evaluated a similar situation in which the ALJ there picked out statements from a treating

source that supported his RFC determination, while ignoring opinions from the same source

that contradicted it:

       Although the ALJ is not required to reconcile every ambiguity and inconsistency
       of medical testimony, Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984), he
       cannot pick and choose evidence that supports a particular conclusion. Fiorello
       v. Heckler, 725 F.2d 174, 175–76 (2d Cir. 1983); Ceballos, supra, 649 F. Supp
       at 700. His “failure to acknowledge relevant evidence or to explain its implicit
       rejection is plain error.” Ceballos, supra, 649 F. Supp. at 702 (citing Valente v.
       Secretary of Health and Human Services, 733 F.2d 1037, 1045 (2d Cir. 1984)).

Smith, 687 F. Supp. at 904–05. The Court is concerned that the ALJ’s reliance on the portions

of Dr. Marino’s report that supported his RFC determination failed to account for the portions



       3   The ALJ did not inquire about the effect of missing two days of work per month.


                                                   6
that did not. To the extent that the ALJ found Dr. Marino’s conclusion about Plaintiff’s ability

to work inconsistent with portions of his statement, the ALJ was duty bound to seek

clarification. Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996). This duty applies even, as here,

when counsel represents a plaintiff. Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996). To the

extent that the ALJ relied solely on Dr. Marino’s conclusion that Plaintiff could engage in full

time work, he abdicated his responsibility to make an independent RFC based on the medical

opinions in the Record.

       The Commissioner’s memorandum explains that the ALJ relied on other medical

evidence in the record to support his exclusion of Dr. Marino’s limitations, and that he also

relied on Plaintiff’s own testimony. Comm’r Mem. of Law 19, Sept. 14, 2018, ECF No. 14-1.

However, the two individuals who provided Plaintiff’s treatment and counseling were both in

agreement in their assessment of the limitations in her ability to perform tasks required in the

work environment. Further, as the treating physician, Dr. Marino’s assessment would

generally be given deference. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The only

other medical source statements concerning Plaintiff’s mental health were from Dr. Lin, who

saw her only once, and T. Inman-Dundon, Ph.D., who never examined her. The ALJ’s apparent

rejection of Dr. Marino’s noted limitations requires explanation.

       The Court recognizes that “‘‘where the medical evidence shows relatively little physical

impairment, an ALJ permissibly can render a common sense judgment about functional

capacity even without a physician’s assessment.’’ Walker v. Astrue, No. 08–CV–0828, 2010

WL 2629832, at *7 (W.D.N.Y. June 11, 2010) (quoting Manso–Pizarro v. Sec’y of Health and

Human Servs., 76 F.3d 15, 17 (1st Cir. 1996)).’” House v. Astrue, No. 5:11-CV-915 GLS, 2013

WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013). That situation is not present here.




                                               7
       Accordingly, the Court finds that substantial evidence does not support the ALJ’s RFC

determination. Thus, the Court reverses the Commissioner’s decision and remands the case

pursuant to the fourth sentence of 42 U.S.C. § 405(g).

                                       CONCLUSION
       For the foregoing reasons, the Court reverses the Commissioner’s decision and

remands this matter for a new hearing pursuant to the fourth sentence of 42 U.S.C. § 405(g).

DATED:        March 4, 2019
              Rochester, New York
                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                             8
